      Case 1:18-cr-00673 Document 173 Filed on 07/24/19 in TXSD Page 1 of 1
                                                                          United States District Court
                                                                            Southern District of Texas

                                                                               ENTERED
                         UNITED STATES DISTRICT COURT                          July 24, 2019
                          SOUTHERN DISTRICT OF TEXAS                        David J. Bradley, Clerk
                             BROWNSVILLE DIVISION

UNITED STATES OF AMERICA                     §
                                             §
VS.                                          §   CRIMINAL ACTION NO. 1:18-CR-673-3
                                             §
SAUL ATKINSON                                §

                                      ORDER

       Having considered the Unopposed Motion for Continuance (Doc. 172) filed by

Defendant, Saul Atkinson, the Court is of the opinion that the Motion for Continuance

should be and is GRANTED.

       IT IS ORDERED that this case be continued for sentencing from July 25, 2019, to

September 10, 2019 at 8:30 a.m.

       SIGNED this 24th day of July, 2019.


                                             ______________________________
                                             Fernando Rodriguez, Jr.
                                             United States District Judge




1/1
